Citation Nr: 0121475	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral foot 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral foot disabilities.


REMAND

Initially, the Board notes that the RO denied the veteran's 
claim for service connection on the basis that it was not 
well grounded.  However, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C. A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Review of the record reflects that the veteran has alleged 
that he suffers from bilateral foot disabilities as a result 
of his military duties while on active duty and during 
ACDUTRA.  Specifically, he claims his foot disabilities are 
caused by field operations in severe cold weather in 
Colorado.  However, the veteran's service medical records are 
negative for any objective findings or subjective complaints 
of bilateral foot disabilities.  

A VA examination, conducted in March 1998, diagnosed the 
veteran with forefoot pain, metatarsalgia, bilateral pes 
planus (left great than right), degenerative joint disease of 
the right foot involving the first cuneiform articulation, 
and heel pain possibly due to heel spurs or plantar 
fasciitis.  Additionally, by letter dated June 1999, Dr. 
Evancho, the veteran's private physician, diagnosed the 
veteran with bilateral hallux valgus, degenerative arthritis 
of the midtarsal joints on both feet, and diffuse mycotic 
infection of the toenails.  However, upon review of the 
claims file, the Board notes that there are no treatment 
records concerning Dr. Evancho's examination of the veteran 
as referenced in his June 1999 letter.  Therefore, in view of 
the above, the Board believes that additional development is 
necessary in an effort to obtain all relevant outstanding 
treatment records, to specifically include those of Dr. 
Evancho.

Additionally, upon review of the claims file, the Board notes 
that the veteran's service in the Army Reserves has not been 
verified.  On remand, the RO should have the service 
department verify the veteran's dates of service in the 
reserves, to include ACDUTRA.  If verification is obtained, 
the RO should associate all relevant documents with the 
claims file.

Furthermore, once all outstanding treatment records are 
obtained, the Board deems it necessary for the veteran to 
undergo another VA foot examination in order to determine the 
etiology of any bilateral foot disabilities since the 
examiner failed to express an opinion, in the March 1998 VA 
examination report, as to whether the veteran's bilateral 
foot disabilities are related to his military service. 

In this regard, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied.

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his 
bilateral foot disabilities since 
service.  After obtaining the necessary 
releases, the RO should then contact the 
named medical providers and request 
copies of all previously unobtained 
medical records, to specifically include 
treatment records from Dr. Evancho.  All 
records obtained should be associated 
with the claims file.  If the RO is 
unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

3.  The RO should request from the 
National Personnel Records Center a 
complete copy of the veteran's service 
personnel records.  These records should 
be reviewed to verify the veteran's dates 
of service in the reserves, to include 
ACDUTRA.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to ascertain the etiology of any 
currently diagnosed bilateral foot 
disabilities.  The examiner should 
thoroughly review the claims folder and a 
copy of this Remand in conjunction with 
the examination, and, express an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed 
bilateral foot disabilities were incurred 
during the veteran's military service.  
The examiner should provide supporting 
rationale for all opinions expressed.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

6.  Thereafter, the RO should 
readjudicate this claim.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


